DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, without traverse, of Claims 1-25 in the reply filed on December 31, 2020 is acknowledged.  Claims 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/31/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 2 recite the phrase:  “the physical property”.  However, there is no earlier recited physical property in the claim language.  Thus, it is unclear whether this phrase is 
Claims 2-25 inherit the deficiencies of Claim 1.
Claim 18 recites the phrase:  “wherein the non-metal is selected from Si wafer, fused SiO2, glass, ceramics and polymer”.  However, Claim 16, from which Claim 18 depends, does not require a non-metal material for the second layer.  Thus, it is unclear whether Claim 18:  (A) requires the second layer to be a non-metal, and further requires the non-metal to be one of the listed materials, OR (B) merely requires that IF the second layer is a non-metal, then it must be one of the listed materials.  For examination, Claim 18 will be interpreted as (B) above, essentially reciting:  “wherein the second layer is metal or is a non-metal selected from Si wafer, fused SiO2, glass, ceramics and polymer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

Claims 1-9, 13, 14, 16 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wach, US 7,901,870.
Regarding Claim 1, as best understood, Wach discloses:  A nanostructured film, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first layer for reflecting at least a portion of an electromagnetic radiation (optical thin film 110 reflects at least a portion of light 125 at an outer surface 180; column 7, line 55 – column 9, line 46 and FIGS. 1a, 1b, 2, 10 of Wach); and
a second layer for receiving the remainder of the electromagnetic radiation through the first layer and subsequently reflecting at least a portion of the received electromagnetic radiation through the first layer (substrate 120 receives the remaining light which has passed through optical thin film 110 and subsequently reflects at least a portion of such light at inner surface 170; column 7, line 55 – column 9, line 46 and FIGS. 1a, 1b, 2, 10 of Wach);
wherein two electromagnetic radiations with the same wavelength reflected by the first and second layers respectively are combined to form a strengthened electromagnetic radiation (interference of light results from additive or subtractive interaction between reflection of light at particular wavelengths at the outer surface 180 of the optical thin film 110 and reflection at the inner surface 170 of the optical thin film 110, whereas when these two reflections are in phase with one another, the amplitudes constructively add, resulting in heightened reflectivity, and when the reflections are out of phase with respect to one another, the amplitudes can destructively subtract, such constructive and destructive interference providing a wide assortment of optical effects 
the wavelength of the strengthened electromagnetic radiation being variable based on the physical property of the first layer (the operability of the optical thin film 110 to manipulate light 125 by thin film interference is a function of, or is related to, one or more of:  the thickness 160 of the optical thin film 110 in relation to the wavelengths of manipulated light 125, the spatial relationship or physical separation between the outer surface 180 and the inner surface 170, the refractive indices of the substrate 120, the optical thin film 110, and the surrounding medium 185, the angle of the light 125 with respect to the z-axis 130, and the polarization of the light 125; column 9, lines 46-56 and FIGS. 1a, 1b, 2, 10 of Wach).

Regarding Claim 2, as best understood, Wach discloses:  wherein the wavelength of the electromagnetic radiation reflected by the first layer is manipulated by the physical property (the operability of the optical thin film 110 to manipulate light 125 by thin film interference is a function of, or is related to, one or more of:  the thickness 160 of the optical thin film 110 in relation to the wavelengths of manipulated light 125, the spatial relationship or physical separation between the outer surface 180 and the inner surface 170, the refractive indices of the substrate 120, the optical thin film 110, and the surrounding medium 185, the angle of the light 125 with respect to the z-axis 130, and the polarization of the light 125; column 9, lines 46-56 and FIGS. 1a, 1b, 2, 10 of Wach).

Regarding Claim 3, Wach discloses:  wherein the physical property includes at least one of the reflectivity and the dimension (the operability of the optical thin film 110 to manipulate light 125 by thin film interference is a function of, or is related to, one or more of:  the thickness 160 [e.g., vertical dimension] of the optical thin film 110 in relation to the wavelengths 

Regarding Claim 4, Wach discloses:  wherein the two reflected electromagnetic radiations interact with each other to form a visible electromagnetic radiation with a predetermined colour (interference of the optical thin film 110 is operable to transmit light of specific wavelengths and reflect light that is not transmitted, wherein optical thin film 110 may manipulate visible light between about 400 nm and 700 nm; column 5, lines 40-48 and column 9, line 57 – column 10, line 3 and column 11, line 23 – column 12, line 32 and FIGS. 1a, 1b, 2, 10 of Wach).

Regarding Claim 5, Wach discloses:  wherein the two reflected electromagnetic radiations with the same wavelength form the visible electromagnetic radiation by way of constructive interference (interference of light results from additive or subtractive interaction between reflection of light at particular wavelengths at the outer surface 180 of the optical thin film 110 and reflection at the inner surface 170 of the optical thin film 110, whereas when these two reflections are in phase with one another, the amplitudes constructively add, resulting in heightened reflectivity, and when the reflections are out of phase with respect to one another, the amplitudes can destructively subtract, such constructive and destructive interference providing a wide assortment of optical effects including filtering, polarizing, and dispersing light, among others; column 9, line 36 – column 10, line 3 and FIGS. 1a, 1b, 2, 10 of Wach).

Regarding Claim 6, Wach discloses:  wherein the first layer is arranged to undergo chemical reaction with oxygen and the reflectivity of the first layer is manipulated by content of the oxygen in the chemical reaction (to form optical thin film 110, a silicon target may be sputtered while introducing oxygen and nitrogen into the deposition chamber, whereby the degree of conversion [corresponding to the amount of oxygen content] from silicon to silicon oxide will shift the refractive index of optical thin film 110, thereby shifting its degree of reflectivity; column 9, lines 46-56 and column 12, lines 40-53 and FIGS. 1a, 1b, 2, 10 of Wach).

Regarding Claim 7, Wach discloses:  wherein the reflectivity of the first layer is proportional to the oxygen content (the degree of conversion [corresponding to the amount of oxygen content] from silicon to silicon oxide will proportionately shift the refractive index of optical thin film 110, thereby shifting its degree of reflectivity proportionately; column 9, lines 46-56 and column 12, lines 40-53 and column 20, lines 15-32 and FIGS. 1a, 1b, 2, 10 of Wach).

Regarding Claim 8, Wach discloses:  wherein the electronic structure of the first layer is manipulated by the oxygen content and the colour of the film is manipulated by the electronic structure (the optical thin film may include oxygen deficient centers, which increase the index of refraction, thereby changing the wavelength of the light which undergoes constructive interference; column 17, line 55 – column 18, line 4 and FIG. 3 of Wach).

Regarding Claim 9, Wach discloses:  wherein a portion of the electromagnetic radiation is absorbed by the electrons in the electronic structure of the first layer (the optical thin film may include oxygen deficient centers; column 17, line 55 – column 18, line 4 and FIG. 3 of Wach; the Examiner’s present understanding is that radiation-absorbing electrons are present due to oxygen deficient centers / oxygen vacancies; see, e.g., Applicant’s explanation of this phenomenon on pages 13 and 14 of the originally-filed specification).

Regarding Claim 13, Wach discloses:  wherein the reflectivity of the first layer is manipulated by the thickness of the first layer (the operability of the optical thin film 110 to manipulate light 125 by thin film interference is a function of, or is related to, one or more of:  the thickness 160 [e.g., vertical dimension] of the optical thin film 110 in relation to the wavelengths of manipulated light 125, the spatial relationship or physical separation between the outer surface 180 and the inner surface 170, the refractive indices of the substrate 120, the optical thin film 110, and the surrounding medium 185, the angle of the light 125 with respect to the z-axis 130, and the polarization of the light 125; column 9, lines 46-56 and FIGS. 1a, 1b, 2, 10 of Wach).

Regarding Claim 14, Wach discloses:  wherein the reflectivity of the first layer is proportional to the thickness of the first layer (the thickness 160 [e.g., vertical dimension] of the optical thin film 110 is proportional to the reflectivity for at least a particular wavelength due to its effect on whether a maximum constructive interference [or destructive interference] occurs at that wavelength [because of quarter-wavelength / half-wavelength thickness]; column 9, lines 46-56 and FIGS. 1a, 1b, 2, 10 of Wach).

Regarding Claim 16, Wach discloses:  wherein the second layer is metal or non-metal (substrate 120 may be a plate of optical material, such as glass, silica, sapphire, or silicon; column 10, lines 12-18 and FIGS. 1a, 1b, 2, 10 of Wach).

Regarding Claim 18, as best understood, Wach discloses:  wherein the non-metal is selected from Si wafer, fused SiO.sub.2, glass, ceramics and polymer (substrate 120 may be a plate of optical material, such as glass, silica, sapphire, or silicon; column 10, lines 12-18 and FIGS. 1a, 1b, 2, 10 of Wach).

Regarding Claim 19, Wach discloses:  wherein the first layer has a thickness equal to or greater than 1 nm (the thickness 160 of the optical thin film 110 may be greater than approximately one nanometer and less than approximately ten microns; column 8, lines 35-56 and FIGS. 1a, 1b, 2, 10 of Wach).

Regarding Claim 20, Wach discloses:  wherein the first layer has a roughness of no more than 100 nm (surface roughness of the optical thin film may be approximately 1.4 to 4.5 nm; column 23, line 58 – column 24, line 47 and TABLE 4 of Wach).

Regarding Claim 21, Wach discloses:  wherein the first layer is non-metal (the optical thin film can include silicon dioxide and/or silicon oxynitride; column 5, lines 13-20 of Wach).

Regarding Claim 22, Wach discloses:  wherein the first layer includes metal oxide (the optical thin film can include silicon dioxide and/or silicon oxynitride; column 5, lines 13-20 of Wach).

Regarding Claim 23, Wach discloses:  wherein the metal is selected from a group comprising Mg, Zn, Ca, Al, Ti and the combination thereof (thin film layers may include diamond, such as diamond-like carbon, magnesium fluoride [MgF.sub.2], dielectric material, silicon, titanium dioxide [TiO.sub.2], aluminum oxide [Al.sub.2O.sub.3] or other oxide; column 15, lines 14-39 and FIGS. 1a, 1b, 2, 10 of Wach).

Regarding Claim 24, Wach discloses:  wherein the first layer is formed by at least one of magnetron sputtering, vacuum evaporation, sputter coating, plasma coating, and ion plating (optical thin film 110 may be deposited in a deposition process, which can be ion plating, ion assisted deposition [“IAD”], ion sputtering, plasma assisted deposition, or magnetron sputtering; column 12, lines 40-53 of Wach).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wach.
Regarding Claim 15, Wach does not appear to explicitly disclose:  wherein the first layer has a reflectance ranged from 10% to 100%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, a significant degree of reflectance but not total reflectance is disclosed because Wach discloses a constructive interference effect in which light that is reflected off of optical thin film 110 is combined with light having passed through optical thin film 110 and reflected off of substrate 120 for heightened reflectance (see, e.g., column 9, line 36 – column 10, line 3 of Wach).  Thus, for the constructive interference to occur, optical thin film 110 must be somewhat reflective [to provide the first reflected light] but not totally reflective, i.e., it must transmit some light to provide the second reflected light which is reflected off the layer [substrate 120] which is below optical thin film 110.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a reflectance which is significant, but not total, i.e., between 10% and 100%, for the optical thin film of Wach in accordance with discovering an optimum or workable range in order to provide the constructive interference effect of combined reflectances.

Regarding Claim 25, Wach does not appear to explicitly disclose:  wherein the nanostructured film has a Vickers hardness of no less than 2 GPa.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions are disclosed in the prior art because Wach discloses the use of optical thin film in various articles requiring a hardness for durability and usefulness, such as lens, lasers, optical amplifiers, gradient index lenses, optoelectronic components, optical fibers, detectors, displays, and planar light guide circuits [PLC], semiconductor gain media devices, including semiconductor lasers and semiconductor optical amplifiers [SOA], microscopes and flat panel displays (see, e.g., column 2, lines 6-24 and column 3, line 21-39 and FIG. 20 of Wach).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a minimum Vickers hardness, such as the claimed 2 GPa or greater, for the optical system of Wach, in order to provide a suitable hardness for the article to which the optical thin film will be integrated.

Allowable Subject Matter
Claims 10-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 10, although the prior art discloses various nanostructured films, including:


    PNG
    media_image1.png
    94
    465
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    95
    462
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest such combination of features above further comprising:


    PNG
    media_image3.png
    24
    208
    media_image3.png
    Greyscale



With respect to Claim 17, although the prior art discloses various nanostructured films, including:


    PNG
    media_image1.png
    94
    465
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    95
    462
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest such combination of features above further comprising:


    PNG
    media_image4.png
    45
    479
    media_image4.png
    Greyscale


With respect to Claims 11 and 12, these claims depend from Claim 10 and are therefore allowable for at least the reasons explained above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872